SOMMERVILLE, J.
The writ of habeas corpus is a well recognized and established process, resting upon constitutional and statutory provisions. The state Constitution provides for the issuance of the writ as an existing remedy in the cases to which it properly applies, and designates the courts which may use it. The city court of the city of Shreveport was created by Act No. 103 of 1898, p. 129. This act, and the article of the Constitution, No. 96, which authorized the establishment of the court, do not confer upon that tribunal the right or power to issue the writ of habeas corpus; and therefore it has not the right or power.
The supervisory authority of the Supreme Court was properly invoked in this case.
It is therefore ordered, adjudged, and decreed that the order issued by the respondent judge, releasing Sam Eulco from the custody of the sheriff under the writ of habeas corpus apxilied for by him, be annulled and set aside.